Citation Nr: 0717209	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-16 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.
 
The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a January 2005 rating decision 
that denied service connection for hypertension, as secondary 
to the service-connected PTSD.  The veteran filed a notice of 
disagreement (NOD) in February 2005, and the RO issued a 
statement of the case (SOC) in March 2005.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in May 2005.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  An uncontradicted VA medical opinion indicates that the 
veteran's current hypertension is likely related to his 
service-connected PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for hypertension, as 
secondary to service-connected PTSD, are met.  38 U.S.C.A. §§ 
1110, 5103A, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim for service connection for hypertension 
as secondary to service-connected PTSD in light of the above, 
and in view of the Board's favorable disposition of the 
claim, the Board finds that all notification and development 
action needed to render a fair decision on the claim has been 
accomplished.

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2006).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

In this case, the veteran does not contend that his 
hypertension is the result of disease or injury incurred or 
aggravated in service; rather, he claims that this disability 
is due to his service-connected PTSD.  In this regard, under 
38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice- connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2006).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In a June 2003 rating decision, the RO granted service 
connection and assigned an initial 70 percent rating for 
PTSD, effective November 16, 2001.  VA treatment records show 
that the veteran is currently being treated for essential 
hypertension with hydrochlorothiazide.  This was confirmed by 
the veteran's primary care physician at the West Haven VA 
Medical Center (VAMC), in a statement dated in December 2004.  
Records indicate that the veteran was diagnosed with 
hypertension in 2004.  Subsequently, in a March 2005 
statement, the veteran's VA primary care physician opined 
that the veteran's hypertension, which was under control with 
hydrochlorothiazide, is likely due to his PTSD.

When the medical evidence is considered along with the 
veteran's assertions, and with resolution of all reasonable 
doubt in his favor, the Board finds that the record presents 
a basis for a grant of service connection for hypertension as 
proximately due to or the result his service-connected PTSD.  
The medical evidence of record shows that the veteran 
currently has hypertension, which had its onset subsequent to 
his active military service.  Further, the only medical 
opinion addressing the veteran's hypertension indicates that 
it is likely due to his service-connected PTSD.  This opinion 
was offered by the veteran's primary care VA physician, who 
has access to the veteran's medical records.  Significantly, 
this opinion is not contradicted by any other medical 
evidence or opinion.  The Board points out that VA 
adjudicators are not free to ignore or disregard the medical 
conclusions a VA physician, and are not permitted to 
substitute their own judgment on a medical matter.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. 
Derwinski, 1 Vet. App. 66 (1991).  While, in indicating that 
a relationship between the veteran's hypertension and his 
PTSD is likely, the VA physician's opinion is less than 
definitive, it has been expressed in sufficient terms to 
warrant the application of the benefit-of-the-doubt doctrine.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board 
concludes that service connection for hypertension, as 
proximately due to or the result of the veteran's service-
connected PTSD, pursuant to 38 C.F.R. § 3.310, is warranted.


ORDER

Service connection for hypertension, as secondary to service-
connected PTSD, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


